Citation Nr: 0726747	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), from February 20, 2003, to April 11, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, from April 12, 2004, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for PTSD and 
assigned a 30 percent disability rating, effective February 
20, 2003.  In June 2005, the RO increased the veteran's 
disability rating for PTSD to 50 percent, effective April 12, 
2004.


FINDINGS OF FACT

1.  From February 20, 2003, to April 11, 2004, the veteran's 
PTSD was not manifested by occupational and social 
impairment, with reduced reliability and productivity.

2.  From April 12, 2004, forward, the veteran's PTSD is 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From February 20, 2003, to April 11, 2004, the schedular 
criteria for the assignment of a disability evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).

2.  From April 12, 2004, forward, the schedular criteria for 
the assignment of a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2005.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter discussing the assignment of 
disability ratings and effective dates was sent to the 
veteran in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the January 2005 
and March 2006 notice letters was subsequently considered by 
the RO in the June 2005 and July 2006 supplemental statements 
of the case.  Accordingly, there is no indication that 



the outcome of the case would have been different had the 
veteran received pre-adjudicatory notice.  The veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in March 2003, April 2004, and December 2005.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 




criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is rated as 30 percent 
disabling for the time period from February 20, 2003, to 
April 11, 2004, and as 50 percent disabling from April 12, 
2004, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Anxiety disorders, which include PTSD, are rated under the 
criteria set forth in Diagnostic Code 9440.  Under this 
criteria, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals 



which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent 



of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by 



the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for PTSD from February 
20, 2003, to April 11, 2004.  During that time period, the 
veteran was afforded a VA examination in March 2003 for his 
PTSD.  The claims folder was reviewed.  The veteran reported 
having been married four times and that his current marriage 
had severe problems.  Socially, he reported having only one 
friend, a neighbor, and stated that he did not talk to anyone 
and found it hard to trust others.  He had no directed 
activities and spent most of his time at home.  He had past 
problems with alcohol abuse and had been treated for 
depression in December 1984, which continued on a moderate 
level.  He denied suicidal thoughts at that time, though in 
1984 they had been severe.  Mental status examination 
revealed no impairment in thought processes or ability to 
communicate.  Speech was not irrelevant, illogical or 
obscure.  There was no evidence of delusions or 
hallucinations and eye contact was good with cooperative 
interaction.  The veteran was oriented to person, place and 
time and was able to maintain personal hygiene and activities 
of daily living.  Memory was intact and there was no evidence 
of obsessive or ritualistic behaviors or impaired impulse 
control.  The veteran did have trouble falling asleep and 
would be woken up by dreams of someone trying to kill him.  
Symptoms of depression were noted.  The veteran was diagnosed 
as having chronic PTSD and depressive disorder and was 
assigned a GAF of 60.  The examiner commented that the 
veteran functioned less than optimally in his social and 
emotional life.  The veteran did function occupationally 
until several years ago, but was unemployed at the time.  

The March 2003 VA examination shows that the veteran was 
unemployed, had trouble with his social and emotional life, 
and exhibited depression and trouble sleeping; however, his 
symptoms during the time period from February 20, 2003, to 
April 11, 2004, do not more nearly approximate the criteria 
for a 50 percent rating.  The veteran was assigned a GAF 
score of 60, which depicts only moderate symptoms.  In 
addition, he did not suffer from such symptoms as flattened 
affect; 



circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

Although the veteran exhibited disturbance of motivation and 
mood (i.e., depression and lack of motivation) and difficulty 
in establishing relationships, his symptoms overall did not 
more nearly approximate the criteria needed for that higher 
rating.  See 38 C.F.R. § 4.7.  In fact, mental status 
examination was essentially normal, showing no impairment in 
thought processes or ability to communicate, normal speech, 
no evidence of delusions or hallucinations, no current 
suicidal or homicidal thoughts, good eye contact, cooperative 
interaction, intact memory, no evidence of panic attacks, and 
no evidence of obsessive or ritualistic behaviors or impaired 
impulse control.  The veteran was oriented to person, place 
and time and was able to maintain personal hygiene and 
activities of daily living.  Accordingly, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for PTSD from February 20, 2003, to 
April 11, 2004.

Regarding the time period from April 12, 2004, forward, the 
Board concludes that the findings approximate the criteria 
for the assignment of a 100 percent disability rating.  On VA 
examination on April 12, 2004, the examiner stated that the 
veteran's PTSD was severe and that he would have great 
difficulty finding and keeping permanent employment and 
getting and keeping an effective relationship.  Following a 
review of the claims file and mental status examination, the 
VA examiner in December 2005 characterized the veteran's PTSD 
as chronic and severe and assigned a GAF score of 45, which 
depicts serious symptoms.  In addition, the examiner stated 
that the veteran had continuing difficulty establishing and 
maintaining effective work and social relationships and 
stated that it was extremely unlikely that he would ever 
again be able to be gainfully employed.  The Board finds the 
VA examiner's opinion to be persuasive and probative of a 
PTSD disability warranting a 100 percent disability rating.  
Accordingly, a 100 percent 


rating for PTSD is warranted, from April 12, 2004, forward.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, from February 20, 2003, to April 
11, 2004, is denied.

Entitlement to a rating of 100 percent for service-connected 
PTSD is granted, effective from April 12, 2004, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


